DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, the claim limitation “the distance corresponds to a width of the tool” renders the claim indefinite, as;
The term “corresponds” does not describe any relationship between the distance and the width.  So long as the two items exist, they can be said to correspond to each other in some way.
“a width of the tool” is indefinite, as this limitation could refer to any portion of the tool.  
In the interest of compact prosecution, the Examiner will interpret this limitation to mean that both a distance and a width exist.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 3-5 are rejected under 35 U.S.C. 102a)(1) as being anticipated by Miyanaga, (US 2018/0015639).

Regarding claim 3, Miyanaga discloses: A suction hood (Fig. 2, dust suction device adaptor 4) for a power tool (TITLE: Dust Suction Drill and Dust Suction Unit), which includes a rotating tool  (Fig. 2, dust suction drill 1), in particular a grinding or cutting tool, for collecting and removing dust generated during the use of the power tool, including – 
a first side wall having a first recess (see Examiner Illustration 1), - 
a second side wall having a second recess (see Examiner Illustration 1), and – 

    PNG
    media_image1.png
    255
    498
    media_image1.png
    Greyscale

Examiner Illustration 1
a suction channel (Fig. 2, through-hole 42) connected to the first and second side walls  (see Examiner Illustration 1), characterized in that the diameter of the first recess (see Examiner Illustration 1) is greater than the diameter of a flange (Fig. 8, flange 31) of the power tool, so that the first recess is positionable around the flange (see Examiner Illustration 1), and the diameter of the second recess (see Examiner Illustration 1) is greater than the diameter of a clamping element (Fig. 2, shank 9), which is used to detachably fasten the tool on a spindle of the power tool ([0028], “The shank 9 is attached to an electric drilling tool”), so that the clamping element (Fig. 2, shank 9) may be accommodated in the second recess, the first and second side walls (see Examiner Illustration 1) being positioned at a distance from each other which is shorter than the length of the spindle (the length of the spindle corresponds to the length of the shank, 9.  While not to scale, the drawings clearly show that the shank length (and therefore the potential spindle length) is significantly greater than the width).

Regarding claim 4, Miyanaga further discloses: the distance (Examiner Illustration 1
) corresponds to a width of the tool (see 112B above.  As no further definition of the terms “corresponds” and “a width of the tool” exist, there need not be any further citation of them other than that they exist).   

Regarding claim 5, Miyanaga further discloses: A grinding or cutting tool comprising the suction hood as recited in claim 3  (TITLE: Dust Suction Drill and Dust Suction Unit).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Segiel Jr., (US 6648742) discloses a device with similar features and limitations as the current application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731